Name: Commission Regulation (EC) NoÃ 1736/2005 of 21 October 2005 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  marketing;  economic geography;  energy policy
 Date Published: nan

 22.10.2005 EN Official Journal of the European Union L 279/5 COMMISSION REGULATION (EC) No 1736/2005 of 21 October 2005 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) includes detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 3/2005 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 676 071,378 hectolitres of alcohol at 100 % volume, broken down as follows: (a) one lot with the number 20/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (b) one lot with the number 21/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (c) one lot with the number 22/2005 EC for a quantity of 97 469 hectolitres of alcohol at 100 % volume, (d) one lot with the number 23/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (e) one lot with the number 24/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (f) one lot with the number 25/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (g) one lot with the number 26/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (h) one lot with the number 27/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (i) one lot with the number 28/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (j) one lot with the number 29/2005 EC for a quantity of 70 000 hectolitres of alcohol at 100 % volume, (k) one lot with the number 30/2005 EC for a quantity of 8 602,378 hectolitres of alcohol at 100 % volume. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in two sealed envelopes, the inside envelope marked Tender under procedure No 3/2005 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 21 November 2005. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % volume has been lodged with the intervention agency holding the alcohol concerned, (b) an indication of the Member State(s) of final use of the alcohol and an undertaking by the tenderer to comply with that destination, (c) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % volume, (d) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure, (e) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them, (ii) they agree to submit to any checks made on the destination and use made of the alcohol, (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis, (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 Member States shall notify the Commission of the name and address of the tenderer corresponding to each tender by 31 December 2005 at the latest. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1219/2005 (OJ L 199, 29.7.2005, p. 45). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol Regulation (EC) No 1493/1999 (Article) Type of alcohol Spain Lot No 20/2005 EC TarancÃ ³n A-9 24 338 30 raw A-10 24 698 30 raw B-8 1 682 30 raw B-9 24 568 30 raw B-10 24 714 30 raw Total 100 000 Spain Lot No 21/2005 EC TarancÃ ³n B-5 24 753 27+28 raw C-3 25 247 27 raw Total 50 000 France Lot No 22/2005 EC Onivins  Chez Vopak 3197 XK Botlek Rotterdam Netherlands 410 21 011 30 raw 804 18 201 30 raw 804 50 781 30 raw 804B 7 476 27 raw Total 97 469 France Lot No 23/2005 EC Onivins  Port-la-Nouvelle EntrepÃ ´t dalcool Av. Adolphe Turrel, BP 6 11218 Port-la-Nouvelle 31 290 28 raw 31 12 389 30 raw 21 2 785 28 raw 20 12 315 27 raw 19 5 701 30 raw 19 6 755 28 raw 21 9 765 30 raw Total 50 000 France Lot No 24/2005 EC Onivins  Port-la-Nouvelle EntrepÃ ´t dalcool Av. Adolphe Turrel, BP 6 11218 Port-la-Nouvelle 31 9 336 30 raw 33 18 044 27 raw 32 22 620 27 raw Total 50 000 France Lot No 25/2005 EC Deulep  PSL 13230 Port-Saint-Louis-du-RhÃ ´ne B4 33 760 27 raw Deulep BD Chanzy 30800 Saint-Gilles-du-Gard 503 8 180 27 raw 504 8 060 30 raw Total 50 000 Italy Lot No 26/2005 EC Balice-Valenzano (BA) 13A-43A-46A-48A-52A-54A 11 250 27+30 raw Deta-Barberino Val dElsa (FI) 5A 1 625 27 raw S.V.A.-Ortona (CH) 18A 1 375 30 raw Bonollo-Paduni (FR) 15A-26A Bonollo-Torrita di Siena (SI) 1C-3C-4C-9C-10C-11C-12C-13C-16C-17C-19C-20C-21C 27 500 27+30 raw DAuria-Ortona (CH) 8A-38A-39A-40A-61A 8 250 27 raw Total 50 000 Italy Lot No 27/2005 EC Enodistil-Alcamo (PA) 22A 1 500 30 raw Trapas-Petrosino (TP) 2A-24A 6 000 30 raw S.V.M.-Sciacca (AG) 3A-29A-37A 1 200 27 raw Gedis-Marsala (TP) 88 7 000 30 raw Bertolino-Petrosino (PA) 2A-3A-34A 26 500 27+30 raw De Luca-Novoli (LE) 4A-7A-18A 6 000 27 raw Balice Distilli-Mottola (TA) 2A-3A 1 800 27 raw Total 50 000 Italy Lot No 28/2005 EC Dister-Faenza (RA) 124A 6 975 30 raw Di Lorenzo-Ponte Valleceppe (PG) 18A-26A 11 900 30 raw F.lli Cipriani-Chizzola di Ala (TN) 31A-32A 8 000 27 raw I.C.V.-Borgoricco (PD) 5A 1 600 27 raw Mazzari-S. Agata sul Santerno (RA) 4A-5A-6A-7A 27 000 27+30 raw Caviro-Faenza (RA) 2A-5A-13A-17A 30 100 27 raw Villapana-Faenza (RA) 5A-8A 11 000 27 raw Tampieri-Faenza (RA) 1A-3A-4A 1 800 27 raw Bonollo U.-Conselve (PD) 1A 1 384 30 raw Cantine Soc. Venete-Ponte di Piave (TV) 14A 241 30 raw Total 100 000 Portugal Lot No 29/2005 EC Riachos ArmazÃ ©m da SLD Casal do Bernardino 2350-336 Riachos 1-C 4 775,28 27 raw 1-D 4 841,71 27 raw 1-E 4 705,93 27 raw 1-F 4 749,53 27 raw Aveiro InstalaÃ §Ã µes da Petrogal Cais da MÃ ³ do Meio 3834-908 Gafanha da NazarÃ © S 201 34 300,34 27 raw S. JoÃ £o da Pesqueira ArmazÃ ©ns da SDD Parque de Seixas Ervedosa do Douro 5130 S. JoÃ £o da Pesqueira Inox 4 2 305,47 27 raw Inox 14 9 979,42 27 raw Inox 15 4 342,32 27 raw Total 70 000 Germany Lot No 30/2005 EC PapiermÃ ¼hle 16 D-37603 Holzminden 107 8 602,378 30 raw Total 8 602,378 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Onivins-Libourne  DÃ ©lÃ ©gation nationale 17, avenue de la BallastiÃ ¨re, BP 231, F-33505 Libourne Cedex [tel. (33) 557 55 20 00; telex 57 20 25; fax (33) 557 55 20 59] FEGA  Beneficencia 8, E-28004 Madrid [tel. (34) 913 47 64 66; fax (34) 913 47 64 65] AGEA  Via Torino 45, I-00184 Roma [tel. (39) 064 94 99 714; fax (39) 064 94 99 761] IVV  Instituto da Vinha e do Vinho, R. Mouzinho da Silveira, No 5, P-1250-165 Lisbon [tel. (351) 21 350 67 00; fax (351) 21 356 12 25] Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)  Deichmanns Aue 29, D-53179 Bonn (tel. (49) 228/68 45-33 86/34 79, fax (49) 228/68 45-37 94) ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 Rue de la Loi/Wetstraat 200 B-1049 Brussels Fax (32-2) 298 55 28 E-mail address: agri-market-tenders@cec.eu.int